UNITED STATES DISTRICT COURT                                                —FILED       C.
WESTERN DISTRICT OF NEW YORK
                                                                          JAN 2 2 2020


ROCHESTER DRUG CO-OPERATIVE,                                                   DISTRl^ oU
INC.


                     Plaintiff,                         ORDER


              V.                                        6:20-CV-06025 EAW


HISCOX INSURANCE COMPANY,INC.,

                     Defendant.



       Plaintiff Rochester Drug Co-Operative Inc.("Plaintiff) commeneed this action on

January 10, 2020, against Hiscox Insurance Company, Inc. ("Defendant") alleging that

Defendant wrongfully disclaimed coverage under the terms of a Private Company

Management Eiability Insurance Policy hearing number UVAI90I796.I7 ("the Policy").

(Dkt. 1). On January 21,2020, at approximately 4:30 p.m.. Plaintiff hand-delivered to the

undersigned's Chambers papers in support of a motion for preliminary injunction, motion

to expedite, and motion to seal. Only the notice of motion in support of the motion to seal

has been publicly filed on the Court's docket. (Dkt. 4).

       Plaintiff represents that complete copies ofthe motion papers were sent via email to

two attorneys who represent or formerly represented Defendant, namely Christopher

Parady of the law firm Peabody & Arnold ELP and James Stankowski of the law firm

Wilson Elser Moskowitz Edelman & Dicker LEP. Plaintiff also represents that Defendant

was personally served with the Complaint on January 16, 2020.



                                           - I -
       The Court initially attempted to arrange a telephone call to discuss the pending

motions with counsel for Plaintiff and Defendant, but counsel for Defendant has advised

that he is still conducting a conflict check and therefore is not prepared to appear on behalf

of Defendant at this stage.

       The Court has reviewed the motion papers filed by Plaintiff and hereby grants the

motion to expedite, but only in part. Specifically, Plaintiff represents that it needs a

decision to be rendered by the Court on the underlying motion for a preliminary injunction

on or before January 27, 2020 (in other words, four business days after delivering to the

Court its motion papers). The urgency claimed by Plaintiff is, at least in part, of its own

making. According to Plaintiffs papers. Defendant disclaimed coverage under the Policy

over four months ago—on September 13, 2019—and Plaintiff was aware ofthat potential

even in advance ofthat date. Moreover, the state court trial that is referenced in Plaintiffs

papers was, according to Plaintiff, scheduled by the state court judge over two months

ago—on or about November 13, 2019—and it was over a month ago (on December 19,

2019), that the materials were served in that state court action that serve as the basis, in

part, for the relief requested by Plaintiff.

       Thus, for Plaintiff to come rushing into the Court asking for expedited relief to be

notjust considered by the Court, but actually granted by the Court within the matter offour

business days is, to say the least, unreasonable and not warranted by Plaintiffs own delay.

Indeed, Plaintiff commenced this federal court litigation on January 10, 2020, but waited

over eleven days to provide the Court with its motion for a preliminary injunction—in other


                                               -2-
words, taking almost twice as much time to just file the motion as it now claims the Court

must utilize to receive responding papers and decide the motion.

       Notwithstanding the above, the Court agrees that the issues raised by Plaintiff

deserve attention in at least a more expedited fashion than may otherwise occur in the

ordinary course. Accordingly, Plaintiffs motion to expedite is granted in part. Defendant

must file any papers in opposition to the motion for a preliminary injunction on or before

February 3, 2020, and any reply papers in further support ofthe motion for a preliminary

injunction shall be filed on or before February 7.2020. Oral argument is hereby scheduled

before the undersigned on Fridav. February 14. 2020. at 4:00 p.m.. at the United States

Courthouse, 100 State Street, Rochester, New York 14614.

       Plaintiffs counsel is directed to serve a copy of this Order by overnight mail and

electronic mail on both Messrs. Parady and Stankowski on or before January 23.2020. and

file proof of service ofthe same, which shall be deemed good and sufficient service.

       Finally, with respect to Plaintiffs motion to seal, the Court denies Plaintiffs request

to seal the entirety of the underlying motion papers. "The common law right of public

access to judicial documents is firmly rooted in our nation's history." Lugosch v. Pyramid

Co. ofOnondaga, 435 F.Bd 110, 119(2d Cir. 2006). The "Constitution, and specifically

the First Amendment to the Constitution, also protects the public's right to have access to

judicial documents." United States v. Erie County, N.Y., 163) F.3d 235,239(2d Cir. 2014).

"The presumption of access is 'based on the need for federal courts to have a measure of

accountability and for the public to have confidence in the administration of justice.'"

Under Seal v. Under Seal, 273 F. Supp. 3d 460, 466 (S.D.N.Y. 2017)(quoting United
                                            -3 -
States V. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)). "Therefore, motions to seal

documents must be 'carefully and skeptically review[ed] ... to insure that there really is

an extraordinary circumstance or compelling need' to seal the documents from public

inspection." Id. (alterations in original)(quoting Video Software Dealers Ass'n v. Orion

Pictures, 21 F.3d 24, 27(2d Cir. 1994)).

       The Court finds the motion to seal in the instant matter has not been sufficiently

narrowly tailored. See Lugosch, 435 F.3d at 124 (explaining that a court must make

"specific, on-the-record findings that sealing is necessary to preserve higher values" and

any sealing order must be "narrowly tailored to achieve that aim"). While the Court agrees

that certain information contained in the motion papers should be kept confidential and

filed under seal, there are materials and information contained in the motion papers that are

publicly available or should be publicly available. Accordingly, the motion to seal is

denied. On or before January 24, 2020,Plaintiff shall file publicly the papers in support of

the motion to seal, motion to expedite, and motion for a preliminary injunction with

proposed redactions.

       SO ORDERED.




                                           EEfZAB^H A^OLFORD
                                           United Slates District Judge

DATED:        January 22, 2020
              Rochester, New York




                                            -4-
